Citation Nr: 1032958	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  04-41 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 
1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 2008, the Board remanded this case for 
further development.  


FINDING OF FACT

The Veteran's migraines are characterized by frequent headaches 
and regularly occurring prostrating attacks, but not very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected migraines are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In June 2004, the Veteran received a notice letter, which 
notified her of what information and evidence was needed to 
substantiate her claim, what information and evidence must be 
submitted by the claimant, and what information and evidence 
would be obtained by VA.  The Veteran also received a February 
2008 letter that informed her how the disability ratings and 
effective dates are assigned, as required by Dingess.  VA issued 
a SSOC in October 2009.

As to the duty to assist, the Board is not aware of the existence 
of additional relevant evidence in connection with the Veteran's 
claims that VA has not sought.  Service and VA treatment records, 
VA medical examination results and statements of her 
representative have been obtained.  In compliance with the 
Board's January 2008 remand, VA sent the Veteran a February 2008 
letter requesting that she forward copies of her employer's 
records pertaining to her job performance, or alternately that 
she complete an Authorization and Consent to Release Information 
form so that VA could obtain these records.  No response was 
received from the Veteran.  Further, in September 2009, the 
Veteran had a VA medical examination.  Thus VA has complied with 
the January 2008 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of her appeal.  The 
Board finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Analysis

In an April 1998 rating decision, service connection was granted 
for migraine headaches, evaluated as 30 percent disabling, 
effective October 6, 1997.  The Veteran filed a claim for an 
increased rating in April 2004.

To warrant the next higher evaluation of 50 percent, the 
Veteran's migraines must be characterized by very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. 4.124a, DC 8100.

In July 2004, the Veteran underwent a VA medical examination in 
conjunction with this claim.  The examiner found that the Veteran 
had chronic daily migraines with no identified prostrating 
events.  The examiner noted the Veteran's report of suboptimal 
work performance, which needed to be verified by her employer.

In her August 2004 notice of disagreement, the Veteran stated 
that her migraines made her unable to function for 24 hours or 
more and that she was unable to take the usual medication for her 
migraines because of risk of stroke.  This possible side effect 
of her medication is confirmed by the October 2004 VA cardiology 
attending note.  She was prescribed an alternate medication.

VA treatment records from February 2004 to October 2004 reflect 
complaints of chronic recurring migraines.  A March 2004 record 
notes that the Veteran experienced her first episode of 
complicated migraine (aura symptoms) at that time.  The April 
2004 pain clinic note reports headaches occurring four or five 
times per week, lasting from one to three days.  She was again 
treated for migraine with aura in June 2004.

In December 2004, the Veteran submitted her leave usage report 
for the preceding year.  This record shows 121.5 hours of leave, 
roughly three weeks, attributed to some variety of sick leave, 
which is less than half of the 250.5 total hours of leave taken 
that year.  She indicated that the sick leave was taken due to 
her migraines and the record does not specify the underlying 
illness, however, the Board notes that some of this leave was 
taken in September 2004, which corresponds to the Veteran's 
treatment for chest pains.  Additional compensatory leave, which 
was not included in the three weeks reported above, was taken in 
March 2004 for a transient ischemic attack.  As noted above, she 
has not provided or identified employment records showing the 
impact of her migraines on her job productivity.

In September 2009, the Veteran had another VA medical 
examination, where she complained of headaches four times a week 
lasting a couple of hours each that required her to lie down in a 
dark room.  She treated her migraines with daily medication.  She 
stated that when she gets a headache at work she continues 
working and reported that she had only lost four days of work due 
to her migraines.  The examiner noted that less than half of the 
attacks were prostrating and found there were no significant 
effects on her usual occupation.  The examiner noted that no 
effects of daily activities except during acute headaches.

Based on the evidence described above, the Veteran's symptoms 
most nearly approximate the criteria for a 30 percent evaluation.  
The record shows chronic recurring headaches occurring 
approximately four times per week.  The record shows that the 
Veteran used approximately three weeks work of sick leave during 
2004.  The record does not indicate that the Veteran took any 
leave without pay during that time nor does it show that the 
Veteran lost her job due to excessive leave usage.  In 2009, the 
Veteran reported only missing four days of work due to her 
migraines.  There is no objective evidence of severe economic 
inadaptability due to the Veteran's migraines.  While undoubtedly 
painful, the Veteran has generally been able to "stick it out" 
when she gets a migraine at work, which is inconsistent with a 
finding of completely prostrating and prolonged attacks.  Thus, 
the rating criteria for a 50 percent evaluation are not 
satisfied.  Thus, the Board determines that the preponderance of 
the evidence is against the assignment of an evaluation in excess 
of 30 percent for the Veteran's migraines.  38 C.F.R. § 4.7.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).  The Board finds that referral for consideration 
of an extraschedular evaluation for the Veteran's migraines is 
not warranted.  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture where the diagnostic 
criteria do not reasonably describe or contemplate the severity 
and symptomatology of the Veteran's service-connected disability.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an 
exceptional or unusual disability picture, then the Board must 
consider whether the disability picture exhibits other factors 
such as marked interference with employment and frequent periods 
of hospitalization.  Id. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  Here, the schedular 
rating, which contemplates the severity, frequency, and economic 
impact of the Veteran's migraines, in is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected disability at issue, but 
the medical evidence reflects that those manifestations are not 
present in this case.  As such, extraschedular referral is not in 
order here.

The Board finds that, at no time during the pendency did the 
Veteran's migraines warrant an evaluation in excess of 30 
percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, 
staged rating is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
migraines is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


